Case 3:19-cv-01015-RDM-CA Document 54 Filed 09/30/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL PEREZ, Civil No. 3:19-cv-1015

Plaintiff : (Judge Mariani)

FILED
SCRANTON

V.

JAMES J. LARSON, et ai.,

 

 

Defendants
MEMORANDUM

Plaintiff Joel Perez (“Perez”), an inmate who was housed at all relevant times at the
Luzerne County Correctional Facility, in Wilkes-Barre, Pennsylvania, commenced this action
pursuant to 42 U.S.C. § 1983. (Doc. 1). Named as Defendants are Luzerne County
Manager C. David Pedri, District Attorney Stefanie Salavantis, Division Head of Correctional
Services Mark Rockovich, Detective Division, Sheriff Szumski, Nurse Joyce, Warden James
J. Larson, Lieutenant Souchick, Lieutenant Seman, Lieutenant Sherry, Sergeant Rostowski,
and Correctional Officers Obes, Adams, Thomas, Bucknavage, Messersmith, McDavitt,
Hrivanak, Antosh, and Wolfe (collectively, the “Luzerne County Defendants”). Also named

as Defendants are the Pennsylvania State Police and Correct Care Solutions, LLC." (/d.).

 

1 By Orders dated September 9, 2020, and September 11, 2020, the Court granted motions to
dismiss by the Pennsylvania State Police and Correct Care Solutions, LLC, respectively. (Docs. 50, 51, 52,
53).
Case 3:19-cv-01015-RDM-CA Document 54 Filed 09/30/20 Page 2 of 10

Presently pending before the Court are two Rule 12(b) motions (Docs. 36, 39) to
dismiss by the Luzerne County Defendants. Perez failed to respond to Defendants’ motions
and the time for responding has now passed.? Therefore, the motions are deemed
unopposed and ripe for resolution. For the reasons set forth below, the Court will grant the
motions.

I. Allegations of the Complaint

Perez alleges that he was assaulted by correctional officers at the Luzerne County
Correctional Facility in October 2016. (Doc. 1] 29). Specifically, on October 12, 2016,
Perez was ordered by Defendants Adams and Obes to pack his belongings for transport
back to state prison. (/d.). Perez believed this was an error and asked the guards to
double-check his return date to state prison. (/d. at | 30). Perez believed his transfer date
to state prison was October 20, 2016, not October 12, 2016. (/d. at 731). Perez alleges
that Defendant Rostowski told him that he was going back to state prison “for other
reasons.” (/d. at {| 32). Perez believes that Defendant Rostowski was responsible for
coordinating the cell extraction. (/d. at | 33). Perez further asserts that Defendant Sherry
came to his cell and asked him if he wanted stay or leave. (/d. at ] 34). Perez responded
that he wanted to stay, and Defendant Sherry allegedly stated, “well then, you will have to

suffer the consequences.” (/d. at J 35).

 

2 Perez was directed to file a brief in opposition to Defendants’ motions and was admonished
that failure to file an opposition brief would result in Defendants’ motions being deemed unopposed. (Doc.
45) (citing M.D. PA. LOCAL RULE OF CouRT 7.6). (See also Doc. 8, Standing Practice Order in Pro Se
Plaintiff Cases, at 3).

2
Case 3:19-cv-01015-RDM-CA Document 54 Filed 09/30/20 Page 3 of 10

Perez claims that he was packing his property when, suddenly, Defendant Wolfe
began to pepper spray him. (/d. at ]{] 36-37). Defendant Thomas was the first guard to
enter the cell and was armed with an electrified shield, which was pushed against Perez
and caused him to fall onto the bed. (/d. at ] 38). Perez alleges that he was then beaten by
guards while yelling at them that he was not resisting. (/d. at J] 39-43). Perez was
handcuffed and shackled, and moved through the facility by Defendants Thomas and
Bucknavage. (/d. at ] 43). During this walk through the facility, Defendants Thomas and
Bucknavage allegedly pushed Perez into walls and continued to hit him. (/d. at | 44, 46,
90, 52-55). Perez alleges that while in the elevator he asked for medical assistance. (Id. at
4] 46). After exciting the elevator, and waiting in the transport area, Defendant Nurse Joyce
sprayed water in Perez's eyes. (/d. at ] 47). Once placed in the transport van, Perez
asserts that the guards continued to assault him while traveling to the state prison. (/d. at
qf] 50-51, 54).

When Perez arrived at the State Correctional Facility, he informed staff about the
incident. (/d. at] 56). A nurse examined Perez and took photographs of his injuries. (Id. at
7] 57-59). A few days later, Perez was transferred to the medical unit at the State
Correctional Facility. (/d. at {| 60). He underwent x-rays and was prescribed pain
medication. (Id. at [J 61-62).

Perez asserts that on January 9, 2017 he wrote a letter to Defendant Devisson

regarding the events that he alleges occurred at the Luzerne County Correctional Facility
Case 3:19-cv-01015-RDM-CA Document 54 Filed 09/30/20 Page 4 of 10

and requested a formal investigation and the filing of charges against the officials involved.
(id. at | 75). On March 26, 2017, he wrote a letter to Defendant District Attorney Salavantis
regarding the events that allegedly occurred at the Luzerne County Correctional Facility.
(id. at ] 76). He requested that Defendant Salavantis investigate the incident and file
charges against the guards. (/d.). On June 8, 2017, Perez filed a criminal complaint
through the Luzerne County Clerk of Court directed to Defendant Salavantis. (/d. at J 79).
ll. Legal Standard

A complaint must be dismissed under FED. R. Civ. P. 12(b)(6), if it does not allege
“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). The plaintiff must
aver “factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.
1937, 1949, 173 L. Ed. 2d 868 (2009).

“Though a complaint ‘does not need detailed factual allegations, . . . a formulaic
recitation of the elements of a cause of action will not do.” DelRio-Mocci v. Connolly Prop.
Inc., 672 F.3d 241, 245 (3d Cir. 2012) (citing Twombly, 550 U.S. at 555). In other words,
‘[flactual allegations must be enough to raise a right to relief above the speculative level.”
Covington v. Int’! Ass'n of Approved Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013)
(internal citations and quotation marks omitted). A court “take[s] as true all the factual

allegations in the Complaint and the reasonable inferences that can be drawn from those
Case 3:19-cv-01015-RDM-CA Document 54 Filed 09/30/20 Page 5 of 10

facts, but . . . disregard[s] legal conclusions and threadbare recitals of the elements of a
cause of action, supported by mere conclusory statements.” Ethypharm S.A. France v.
Abbott Laboratories, 707 F.3d 223, 231, n.14 (3d Cir. 2013) (internal citations and quotation
marks omitted).

Twombly and Iqbal require [a district court] to take the following three steps to

determine the sufficiency of a complaint: First, the court must take note of the

elements a plaintiff must plead to state a claim. Second, the court should

identify allegations that, because they are no more than conclusions, are not

entitled to the assumption of truth. Finally, where there are well-pleaded

factual allegations, a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement for relief.
Connelly v. Steel Valley Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013).

“[W]here the well-pleaded facts do not permit the court to infer more than the mere
possibility of misconduct, the complaint has alleged - but it has not show(n] - that the
pleader is entitled to relief.” Iqba/, 556 U.S. at 679 (internal citations and quotation marks
omitted). This “plausibility” determination will be a “context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.” /d.

However, even “if a complaint is subject to Rule 12(b)(6) dismissal, a district court
must permit a curative amendment unless such an amendment would be inequitable or
futile.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).

[E]ven when plaintiff does not seek leave to amend his complaint after a

defendant moves to dismiss it, unless the district court finds that amendment

would be inequitable or futile, the court must inform the plaintiff that he or she

has leave to amend the complaint within a set period of time.

id.
Case 3:19-cv-01015-RDM-CA Document 54 Filed 09/30/20 Page 6 of 10

lll. Discussion

A. Res Judicata

Defendants first move to dismiss all claims against Larson, Pedri, and Salavantis as
barred by the doctrine of res judicata. (Doc. 42, pp. 14-15). On December 15, 2017, Perez
commenced a civil action pursuant to 42 U.S.C. § 1983, naming a number of defendants,
including Defendants Larson, Pedri, and Salavantis. (Perez v. Larson, et al., M.D. Pa. Civil
No. 3:17-cv-2341, Doc. 1). In the complaint, Perez alleged that he was assaulted by
correctional officers at the Luzerne County Correctional Facility on October 12, 2016. (d.).
On February 22, 2019, this Court issued a Memorandum and Order granting a motion to
dismiss by Defendants Larson, Pedri, and Salavantis, and closed the case. (Id. at Docs. 45,
46}. Perez filed an appeal to the United States Court of Appeals for the Third Circuit. (Jd. at
Doc. 48). On May 2, 2019, the Third Circuit Court of Appeals dismissed the appeal. (/d. at
Doc. 52). Perez filed the instant complaint on June 10, 2019, reiterating the very claims he
raised in his prior action, Perez v. Larson, et al., M.D. Pa. Civil No. 3:17-cv-2341.

“The doctrine of res judicata ‘protects litigants from the burden of relitigating an
identical issue with the same party or his privy and promotes judicial economy by preventing
needless litigation.” Post v. Hartford Ins. Co., 501 F.3d 154, 169 (3d Cir. 2007), abrogated
in part, on other grounds, by Doroshow v. Hartford Life & Accident Ins. Co., 574 F.3d 230,
233-34 (3d Cir. 2009) (quoting Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979)).

Three elements are required for the doctrine to take effect: (1) a final judgment on the merits
Case 3:19-cv-01015-RDM-CA Document 54 Filed 09/30/20 Page 7 of 10

must have been rendered in a prior suit; (2) the same parties or their privies must have
been involved in both suits; and, (3) the subsequent suit must have been based on the
same cause of action as the original. Lubrizol Corp. v. Exxon Corp., 929 F.2d 960, 963 (3d
Cir. 1991).

In this case, each element is met. First, for purposes of the res judicata analysis,
dismissal pursuant to Rule 12(b) is considered a final judgment on the merits. See
Federated Dept. Stores, Inc. v. Moitie, 452 U.S. 394, 399 n. 3 (1981) (“The dismissal for
failure to state a claim under Federal Rule of Civil Procedure 12(b)(6) is a ‘judgment on the
merits” for purposes of res judicata) (citation omitted). Second, Perez is the Plaintiff in both
cases, and Defendants Larson, Pedri, and Salavantis were also named as Defendants in
Perez v. Larson, et al., M.D, Pa. Civil No. 3:17-cv-2341. Third, the same civil rights cause
of action based on the October 12, 2016 incident at the Luzerne County Correctional Facility
is at issue in both cases. And, to the extent that Perez’s present complaint can be
construed as raising issues not presented in Perez v. Larson, et al., M.D. Pa. Civil No. 3:17-
cv-2341, res judicata also gives dispositive effect to an issue that could have been raised in
the earlier proceeding, whether or not the plaintiff chose to do so. See Corestates Bank,
N.A. v. Huls America, Inc., 176 F.3d 187, 194 (3d Cir. 1999).

Because there has been a prior judgment on the merits in a lawsuit involving Perez

and Defendants Larson, Pedri, and Salavantis, which was based on the same cause of
Case 3:19-cv-01015-RDM-CA Document 54 Filed 09/30/20 Page 8 of 10

action, the Court finds that Perez's claims against Defendants Larson, Pedri, and Salavantis
are barred by res judicata.

B. Statute of Limitations

Defendants next seek to dismiss the complaint as barred by the statute of limitations.
(Doc. 42, pp. 16, 22-23). They argue that because the statute of limitations defect is clear
on the face of the complaint, i.e., the cause of action accrued on October 12, 2016, and the
complaint is file-stamped June 14, 2019, it is appropriate to address the issue on a motion
to dismiss. (Id.).

“A complaint is subject to dismissal for failure to state a claim on statute of limitations
grounds only when the statute of limitations defense is apparent on the face of the
complaint.” Wisniewski v. Fisher, 857 F.3d 152, 157 (3d Cir. 2017). A claim brought
pursuant to 42 U.S.C. § 1983 is subject to the same statute of limitations that applies to
personal injury tort claims in the state in which such a claim arises. See Wallace v. Kato,
549 U.S. 384, 387 (2007); Kach v. Hose, 589 F.3d 626, 639 (3d Cir. 2009). Perez's claims
arose in Pennsyivania; thus, the applicable statute of limitations is Pennsylvania's two-year
statute of limitations for personal injury actions. 42 PA. CONS. STAT. ANN. § 5524(2), The
statute of limitations period accrues when the plaintiff knows or has reason to know of the
injury which is the basis of the section 1983 action. See Garvin v. City of Phila., 354 F.3d

215 (3d Cir. 2003); Genty v. Resolution Trust Corp., 937 F.2d 899, 919 (3d Cir. 1991).
Case 3:19-cv-01015-RDM-CA Document 54 Filed 09/30/20 Page 9 of 10

The allegations of the complaint pertain to an incident that occurred on October 12,
2016, and the statute of limitations began running on that date. (Doc. 1). Perez did not file
his complaint until June 10, 2019.5 Because the conduct giving rise to Perez's claims took
place prior to June 10, 2017, the earliest possible date on which any allegation in the
complaint could be deemed timely, his claims are barred by the two-year statute of
limitations applicable to § 1983 actions.
IV. Leave to Amend

When a complaint fails to present a prima facie case of liability, district courts must
generally grant leave to amend before dismissing the complaint. See Grayson v. Mayview
State Hosp., 293 F.3d 103, 108 (3d Cir. 2002): Shane v. Fauver, 213 F.3d 113, 116-17 (3d
Cir. 2000). Specifically, the Third Circuit Court of Appeals has admonished that when a
complaint is subject to dismissal for failure to state a claim, courts should liberally grant
leave to amend “unless such an amendment would be inequitable or futile.” Phillips, 515

F.3d at 245 (citing Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004)). For the reasons set

 

3 Under the prison mailbox rule, a pleading is deemed filed at the time a prisoner executes it and
delivers it to prison authorities for mailing. See Houston v. Lack, 487 U.S. 266, 276 (1988); Pabon v.
Superintendent S.C.1. Mahanoy, 654 F.3d 385, 391 n.8 (3d Cir. 2011). In establishing this rule, the
Supreme Court recognized the unique challenge prisoners confront in that they cannot personally deliver
their documents to the courthouse for filing, nor can they control when their documents are approved to be
sent through the mail. Houston, 487 U.S. at 271. “The pro se prisoner does not anonymously drop his
notice of appeal in a public mailbox—he hands it over to prison authorities who have well-developed
procedures for recording the date and time at which they receive papers for mailing and who can readily
dispute a prisoner's assertions that he delivered the paper on a different date. Because reference to prison
mail logs will generally be a straightforward inquiry, making filing turn on the date the pro se prisoner
delivers the notice to prison authorities for mailing is a bright-line rule, not an uncertain one.” Id, at 275.
Based on the date of execution of the complaint, June 10, 2019, the complaint is deemed filed on June 10,
2019.
Case 3:19-cv-01015-RDM-CA Document 54 Filed 09/30/20 Page 10 of 10

forth above, Perez's claims against the Luzerne County Defendants are legally flawed and

thus incurable. Therefore, the Court concludes that curative amendment would be a futile

endeavor.
V. Conclusion

The Court will grant the motions (Docs. 36, 39) to dismiss by the Luzerne County

Defendants. A separate Order shall issue.

       

 

Robert D. Mariani —
United States District Judge

Dated: September AO , 2020

10
